DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 23 has been added to recite the following limitations:
The method of claim 15, wherein the pourable extract is produced by the

Claim 23 depends from claim 15. Claim 15 recites pourable extract. Claim 23 also depends from claim 9. Claims 9 and 15 are independent claims. Claim 23 cannot depend from both claims 15 and 9. It is further noted that claim 9 does not recite a pourable extract. Hence, claim 9 is not directed to the production of a pourable extract. Moreover, there is insufficient antecedent basis for this limitation (pourable extract) in the claim, if claim depends from claim 9.

Claims 15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the specific media to which hop extract is being added. Claim 15 does not recite to what media the pourable extract is added. Hop extract could be employed in many various applications that are not intended for the production of beer. Hop extracts could be employed as an antifungal ingredient for breadmaking, as an antimicrobial agent in meat applications, as a body fat reduction agent, for anxiety and sleep disorders. Claim 15 does not recite that hop extract is added to any media associated with beer production. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2002/0031594 A1) in view of Mertens (US 2016/0264916 A1).
In regard to claim 9, Ono et al discloses hop-oil enriched extract:
There are provided a method of extracting essential oil-rich hop extract from hop, using supercritical or subcritical carbon dioxide as the solvent, the above mentioned essential oil-rich hop either in one stage controlling the pressure of the carbon dioxide in the extraction tank at 80 - 100 kg/cm2, or performing the extraction at a pressure of over 100 kg/cm2 and conducting the separation in two stages. 
The invention is directed to the production of oil enriched hop extract. Ono also discloses of oil enriched hop extract.
In regard to the concentration of hop oils in the extract (claims 13-14), Ono et al discloses:
[0068] According to the present invention, the hop extract containing a large amount of specific essential oil components which impart aroma to beer refers to one in which the ratio of essential oil components (ml) to alpha-acid (g) in the original hops is increased by at least 2. The proportion is preferably increased by at least 4. Particularly, if the ratio is increased by least 4, then the addition of the essential oil extract may be performed without consideration of the amount of the alpha-acid copresent therewith. 


Further Ono et al discloses obtaining extract by the method of the present invention having the following characteristics:

    PNG
    media_image1.png
    184
    294
    media_image1.png
    Greyscale

Further in regard to the hop oil concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the hop oil concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

In regard to claim 9, Ono et al discloses:
[0068] According to the present invention, the hop extract containing a large amount of specific essential oil components which impart aroma to beer refers to one in which the ratio of essential oil components (ml) to alpha-acid (g) in the original hops is increased by at least 2. The proportion is preferably increased by at least 4. Particularly, if the ratio is increased by least 4, then the addition of the essential oil extract may be performed without consideration of the amount of the alpha-acid copresent therewith. 

In regard to claim 9, Ono et al discloses:
[0010] The object of the present invention is to provide a process for producing hop extracts containing a large amount of specific essential oil components which impart aroma to beer, by an extraction method employing carbon dioxide in supercritical or subcritical state, and to provide a process for production of beer with excellent aromaticity by utilizing the obtained essential oil components in an effective manner during the process of beer manufacturing.



[0067] Normally, when extraction from hops is carried out using supercritical or subcritical carbon dioxide as the solvent, the pressure of the carbon dioxide in the extraction tank is usually 60 -400 kg/cm.sup.2, and the temperature is in a range of 20-100.degree. C., while in the separation tank, the pressure is 20-150 kg/cm.sup.2 and the temperature is in a range of 20-100.degree. C. In the first method according to the present invention, the extraction from the hops is controlled by maintaining the pressure of the carbon dioxide in the extraction tank in a range of 80-100 kg/cm.sup.2, to obtain a hop extract containing a large amount of specific essential oil components. Here, the conditions of the separation tank are not restricted so long as the pressure is lower than that in the extraction tank, but from the point of view of separation efficiency, a pressure in the range of 20-50 kg/cm.sup.2 is preferred. In the other method according to the present invention, the extraction is performed at a pressure greater than 100 kg/cm.sup.2 but less than 400 kg/cm.sup.2, and in the first separation tank the bitter components are separated with the separation pressure lower than the extraction pressure but at 100 kg/cm.sup.2 or higher, and then the pressure of the second separation tank is kept at lower than 100 kg/cm.sup.2, and preferably in range of 20-50- kg/cm.sup.2, by which an extract containing a large amount of specific essential oil components may be separated in the second separation tank. Needless to mention, the bitter components separated and extracted in the first separation tank may be effectively used to impart bitterness to the beer. In both methods, the temperature may be selected within the range of normal conditions. 

Hence, Ono discloses pressure between 100kg/cm2 (1422 psi) to 400kg/cm2 (5869 psi). Claim 9 recites the pressure of 3700 psi.
Further in regard to the pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claim 12, Ono et al discloses one hour extraction (Example 1)


Claims 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2002/0031594 A1) in view of Mertens (US 2016/0264916 A1).
In regard to claims 15 and 23, Ono et al discloses hop-oil enriched extract:
There are provided a method of extracting essential oil-rich hop extract from hop, using supercritical or subcritical carbon dioxide as the solvent, the above mentioned essential oil-rich hop extract, and a product comprising a mixture of the hop extract and a hop extract residue. There is also provided a method of applying the product to the production of wort or beer. The extraction is carried out either in one stage controlling the pressure of the carbon dioxide in the extraction tank at 80 - 100 kg/cm2, or performing the extraction at a pressure of over 100 kg/cm2 and conducting the separation in two stages. 
The invention is directed to the production of oil enriched hop extract. Ono also discloses of oil enriched hop extract.
In regard to the concentration of hop oils in the extract (claims 1, 13-14), Ono et al discloses:
[0068] According to the present invention, the hop extract containing a large amount of specific essential oil components which impart aroma to beer refers to one in which the ratio of essential oil components (ml) to alpha-acid (g) in the original hops is increased by at least 2. The proportion is preferably increased by at least 4. Particularly, if the ratio is increased by least 4, then the addition of the essential oil extract may be performed without consideration of the amount of the alpha-acid copresent therewith. 


Further Ono et al discloses obtaining extract by the method of the present invention having the following characteristics:

    PNG
    media_image1.png
    184
    294
    media_image1.png
    Greyscale

Further in regard to the hop oil concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the hop oil concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

[0045] The complexes of the hop acids with the carbon-containing chemical substances with at least one functional group containing a nitrogen atom with a lone electron pair and at least one other polar and/or hydrophilic functional group can be formed, in the absence of solvents (solvent-free conditions), by blending or mixing the carbon-containing chemical substances (one type or more than one type) with at least one functional group containing a nitrogen atom with a lone electron pair and at least one other polar and/or hydrophilic functional group with for example powdered hops containing alpha-acids (eventually prior to pelletization of the blend material), or hop extracts containing alpha-acids, or isomerized hop extracts containing iso-alpha-acids. These complexes of hop acids and carbon-containing chemical substances with at least one functional group containing a nitrogen atom with a lone electron pair and at least one other polar and/or hydrophilic functional group can also be formed in the presence of (organic) solvents or mixtures of solvents, such as water and ethanol. The addition of a solvent (e.g. ethanol) can for example facilitate the complex formation by lowering the viscosity of a hop extract (such as a very viscous purified beta-acid extract) and thus improving the mixing (or mixability) of the hop acids with the carbon-containing chemical substances with at least one functional group containing a nitrogen atom with a lone electron pair and at least one other polar and/or hydrophilic functional group.
One of ordinary skill in the art would have been motivated to add solvent to the hop extract in order to lower the viscosity of the hop extract as suggested by Mertens.
Ono et al discloses addition of hop extract to the beer wort (Example 4). One of ordinary skill in the art would have been not have been motivated to vary the viscosity of the hop extract in order to obtain hop extract product that is easy to add to the wort.
In regard to claim 19, Ono et al is silent as to the presence of uncharacterized hop constituents. Ono et al is concerned with the presence of hop oils and alpha acids in the extract. The presence of uncharacterized hop resins is not important. One of ordinary skill in the art would have been not have been motivated to include uncharacterized resins in the hop extract composition based on the lack of 
In regard to claims 15, 17-18 and 20, Ono et al discloses:
Example 4 
Example of Production of Beer from the Wort to Which the Product Containing Essential Oil 
[0082] A 10 g portion of the extract A obtained in Example 1 was mixed with 15 g of the hop extract residue obtained in Example 1 to obtain a product containing essential oil. A 1.5 g portion of this product containing essential oil was added to 100 liters of wort to which bitterness had been imparted by addition thereto of hops as well as by a conventional method, at 5 minutes before the end of boiling, and after whirlpool rest according to a conventional method, the clear hot wort was decanted from the whirlpool tank and followed by passing a plate cooler to obtain the cooled wort. This was designated as cooled wort H. In the same manner, 18.7 g of the extract B obtained in Example 1 (Comparative Example) was added to 100 liters of wort to which bitterness had been imparted by addition of hop thereto, and the wort was treated in the same manner as described above to obtain cooled wort J. As a control was used a mixture prepared by adding 100 g of the grinded hop pellets used in Example 1 to 100 liters of wort to which bitterness had been imparted by the addition of hop, and treating the wort in the same manner as described above. Beer was produced from these wort by a conventional method of beer manufacture. The iso-.alpha.-acid, .alpha.-acid and essential oil components contents of the wort and obtained beer were measured. The measurement was conducted in the same manner as in Example 1 or Example 3. A result is shown in Table 4. Also, an organoleptic evaluation of the obtained beer was conducted by 5 well experienced panelists. A result is shown in Table 5. 


    PNG
    media_image2.png
    176
    349
    media_image2.png
    Greyscale


In regard to claims 21 and 22, Ono et al discloses:
[0068] According to the present invention, the hop extract containing a large amount of specific essential oil components which impart aroma to beer refers to one in which the ratio of essential oil components (ml) to alpha-acid (g) in the original hops is increased by at least 2. The proportion is preferably increased by at least 4. Particularly, if the ratio is increased by least 4, then the addition of the essential oil extract may be performed without consideration of the amount of the alpha-acid copresent therewith. 

In regard to claim 7, Ono et al discloses:
[0010] The object of the present invention is to provide a process for producing hop extracts containing a large amount of specific essential oil components which impart aroma to beer, by an extraction method employing carbon dioxide in supercritical or subcritical state, and to provide a process for production of beer with excellent aromaticity by utilizing the obtained essential oil components in an effective manner during the process of beer manufacturing.






Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding pressure recitations, it is noted that Ono et al discloses:
[0067] Normally, when extraction from hops is carried out using supercritical or subcritical carbon dioxide as the solvent, the pressure of the carbon dioxide in the extraction tank is usually 60 -400 kg/cm.sup.2, and the temperature is in a range of 20-100.degree. C., while in the separation tank, the pressure is 20-150 kg/cm.sup.2 and the temperature is in a range of 20-100.degree. C. In the first method according to the present invention, the extraction from the hops is controlled by maintaining the pressure of the carbon dioxide in the extraction tank in a range of 80-100 kg/cm.sup.2, to obtain a hop extract containing a large amount of specific essential oil components. Here, the conditions of the separation tank are not restricted so long as the pressure is lower than that in the extraction tank, but from the point of view of separation efficiency, a pressure in the range of 20-50 kg/cm.sup.2 is preferred. In the other method according to the present invention, the extraction is performed at a pressure greater than 100 kg/cm.sup.2 but less than 400 kg/cm.sup.2, and in the first separation tank the bitter components are separated with the separation pressure lower than the extraction pressure but at 100 kg/cm.sup.2 or higher, and then the pressure of the second separation tank is kept at lower than 100 kg/cm.sup.2, and preferably in range of 20-50- kg/cm.sup.2, by which an extract containing a large amount of specific essential oil components may be separated in the second separation tank. Needless to mention, the bitter components separated and extracted in the first separation tank may be effectively used to impart bitterness to the beer. In both methods, the temperature may be selected within the range of normal conditions. 

Hence, Ono discloses pressure between 100kg/cm2 (1422 psi) to 400kg/cm2 (5869 psi). Claim 9 recites the pressure of 3700 psi.
Further in regard to the pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In response to Applicants’ arguments directed to the addition of pourable extract in claim 15, it is noted that claim 15 does not recite to what media the pourable extract is added. Hop extract could be employed in many various applications that are not intended for the production of beer. Hop extracts could be employed as an antifungal ingredient for bread making, as an antimicrobial agent in meat applications, as a body fat reduction agent, for anxiety and sleep disorders. Claim 15 does not recite that hop extract is added to any media associated with beer production. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., addition of hop extract to beer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791